IN THE SUPREME COURT OF THE STATE OF NEVADA


                     RODERICK STEPHEN SKINNER,                               No. 84894
                     Petitioner,
                     vs.
                     THE SECOND JUDICIAL DISTRICT
                                                                                 FILE
                     COURT OF THE STATE OF NEVADA,                                JUL 29 2022
                     IN AND FOR THE COUNTY OF
                                                                                ELIZABETH A. BROWN
                     WASHOE,                                                  CLERK OF SUTREME COURT
                                                                                   5
                                                                             BY
                     Res • ondent.                                                 DEPUTY CLER     -1( .-


                                           ORDER DENYING PETITION

                                 This pro se original petition for a writ of mandamus seeks to
                     compel the district court to reassign petitioner's postconviction petition for
                     a writ of habeas corpus to a different department and conduct a new
                     evidentiary hearing. Having considered the petition, we are not persuaded
                     that our extraordinary and discretionary intervention is warranted. See
                     NRS 34.170; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d
                     840, 841 (2004) (writ relief is proper only when there is no plain, speedy,
                     and adequate remedy at law and the petitioner bears the burden of
                     demonstrating that writ relief is warranted). Accordingly, we
                                 ORDER the petition DENIED.



                                              Parraguirre


                                                                                                 ,   J.
                     Hardesty                                   Stiglich




SUPREME COURT
     OF
   NEVADA

(0) I 947A   440rD
                                                                                       ,
                cc:   Roderick Stephen Skinner
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(01 1947A